FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10424

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00185-PMP

  v.
                                                 MEMORANDUM*
ERIC LAMONT WILLOUGHBY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Eric Lamont Willoughby appeals from the district court’s judgment and

challenges the 12-month-and-one-day term of imprisonment and the two-year term

of supervised release imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Willoughby contends that his sentence is substantively unreasonable in light

of the mitigating factors and the staleness of one of his supervised release

violations. The district court did not abuse its discretion in imposing Willoughby’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The court found that

Willoughby violated three conditions of supervised release. The sentence is

substantively reasonable in light of the statutory sentencing factors and

Willoughby’s breach of the court’s trust. See 18 U.S.C. § 3583(e); United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                          2                                    13-10424